Citation Nr: 0315801	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocates 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served in the Army National Guard and had active 
duty for training (ACDUTRA) from April 1962 to October 1962.  
He also had active duty service from July 1965 to July 1967.  
The veteran has been declared incompetent for VA purposes, 
and the appellant is his spouse and guardian.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

As indicated in the October 2002 Board decision, which 
reopened the veteran's claim, in a December 2000 VA form 21-
4138 (Statement in Support of Claim), the veteran's guardian 
indicates that the veteran is requesting consideration of a 
claim of service connection for a left ear disorder.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.

As well, in a January 2002 VA form 21-4138 (Statement in 
Support of Claim), the appellant requested a hearing before a 
hearing officer, and thus, the hearing was scheduled for 
February 21, 2002.  However, the record contains a subsequent 
VA form 21-4138 received the same day as the hearing, which 
indicates that the appellant desired to canceled the 
scheduled hearing.  As the record does not contain further 
indication that the appellant, or the authorized 
representative has requested that the hearing be rescheduled, 
the Board deems the request for a hearing withdrawn.  See 38 
C.F.R. § 20.700-20.704 (2002).



REMAND

In this case, following receipt of the appellant's case at 
the Board, but prior to the promulgation of a decision 
regarding the issue on the title page of this remand, the 
Board undertook additional development of this issue pursuant 
to the authority then granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The appellant was notified of such 
development via correspondence in January 2003 and March 
2003, as required by Rule of Practice 903. 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including but not limited to a January 2003 VA examination 
report, additional Social Security Administration (SSA) 
records and other VA treatment records.

Additionally, the veteran's guardian submitted additional 
statements in May 2003, and the present record does not 
contain a waiver of RO consideration regarding the new 
evidence in the claims files.

Lastly, the Board notes that the veteran's claims folder does 
not appear to include evidence that the veteran has received 
notice of the evidence and/or information lacking in his 
case, and of which evidence would be obtained by the 
appellant and/or VA. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue of 
entitlement to service connection for the 
residuals of a head injury, to include a 
nervous disorder.

2.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated the veteran 
for residuals of a head injury, to 
include a nervous disorder.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider she 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records can't be obtained and there 
is no affirmative evidence that they 
don't exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking service connection for the 
residuals of a head injury, to include a 
nervous disorder.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




